Lansden, J. Claimant, Ulysses F. Gossage, seeks to recover from respondent under the Workmen’s Compensation Act for the loss of the first phalange of his left index finger in an accident that arose out of and in the course of his employment in the Division of Parks and Memorials of the Department of Public Works and Buildings. All of the facts in this case have been stipulated, and such stipulation is hereby approved. The writer of this opinion has personally examined claimant’s left index finger. No jurisdictional questions are involved. On August 1, 1950, claimant was operating a power mower at Fort Massac State Park at Metropolis, Illinois, lie stopped to adjust the mower, and the wrench that he was using slipped causing the index finger on his left hand to be caught in the blades of the mower. The end of his finger was shattered, and the bone was removed to the first joint. Claimant is entitled to an award under Section 8 (e) 2, 6 of the Workmen’s Compensation Act for a 50 per cent loss of his left index finger. On the date of the accident claimant was 47 years of age, and had no children under the age of 18 years dependent upon him for support. He had been employed by respondent only since April 1, 1950, and his rate of pay and that of other employees in the same classification exceeded the sum of $1,560.00 annually. His rate of compensation is, therefore, $22.50 per week. Claimant worked regularly after the accident with no loss of time, and all medical and surgical services were furnished and paid by respondent. An award is, therefore, entered in favor of claimant, Ulysses F. Gossage, under Section 8 (e) 2, 6 of the Workmen’s Compensation Act for a 50 per cent loss of his left index finger, being 20 weeks at the rate- of $22.50 per week, or the sum of $450.00, all of which has accrued and is payable forthwith. This award is subject to the approval of the Governor. Ill. Rev. Stat. 1949, Chap. 127, Sec. 180.